Citation Nr: 0010683	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-10 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
malaria.

2.  Entitlement to service connection for a hemorrhoids.

3.  Entitlement to service connection for a liver condition.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a thoracic and 
cervical spine disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for quiescent foot 
injuries.

9.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

10.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1952 to September 1958, and from July 1969 to July 
1971; he had unverified service from July 1971 to July 1985.

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently suffers from a disability associated with 
malaria.

2.  There is no medical evidence demonstrating that the 
veteran currently suffers from hemorrhoids.

3.  There is no medical evidence of a nexus between a liver 
condition and the veteran's period of active service.

4.  There is no medical evidence of a nexus between a low 
back disability and the veteran's period of active service.

5.  There is no medical evidence of a nexus between a 
thoracic and cervical spine disability and the veteran's 
period of active service.

6.  A current right knee disability is related to an injury 
during service.

7.  There is no medical evidence demonstrating that the 
veteran currently suffers from sinusitis.

8.  There is no medical evidence of a nexus between a foot 
disability and the veteran's period of active service.

9.  The veteran's service-connected bilateral hearing loss 
results in an average 41 decibel loss with a speech 
recognition score of 96 percent in the right ear, and an 
average 39 decibel loss with a speech recognition score of 96 
percent, in the left ear.

10.  The veteran's tinnitus is manifested by complaints of a 
high-pitch buzzing sound.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for the residuals of malaria, hemorrhoids, a liver condition, 
a low back disability, a thoracic and cervical spine 
disability, sinusitis, and quiescent foot injuries are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's right knee disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The schedular criteria for entitlement to a rating in 
excess of 0 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.87a, Diagnostic Code 6260 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that other than a 
few records submitted by the veteran, service medical records 
for the veteran's period of service from December 1975 to 
July 1985 are not of record, despite attempts by the RO to 
locate them.  A response in April 1997 from the National 
Personnel Records Center (NPRC) indicated that service 
medical records for the period in question were not on file.  
In view of the RO's efforts to locate any available service 
medical records, the Board finds that no useful purpose would 
be served by delaying the veteran's appeal with any 
additional attempts to locate such records.

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service incurrence for certain 
chronic diseases such as malaria and arthritis will be 
presumed if manifested to a compensable degree within the 
year after service.  See 38 U.S.C.A. § 1101, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

It should be emphasized that where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  A claimant therefore cannot meet this burden 
merely by presenting lay testimony and/or lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

A.  Malaria

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from malaria 
or the residuals of malaria.  Although it appears that the 
veteran was treated for malaria early in his period of active 
service, several service medical examinations (as well as 
February 1971 laboratory findings which were negative for the 
malarial parasite) were negative for any findings related to 
malaria.  The veteran has attributed several instances of 
fevers and chills to the residuals of malaria.  However, 
while the veteran has contended that he has continued to 
suffer from the residuals of malaria over the years, his 
contentions do not make his service connection claim well 
grounded.  Espiritu.  As the veteran has 

not presented any competent medical evidence that he 
currently suffers from the residuals of malaria, his claim is 
not well-grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).

B.  Hemorrhoids

Service medical records reflect that the veteran was treated 
for hemorrhoids during service (July 1969), and a history of 
hemorrhoids was noted on a June 1971 service medical 
examination. The veteran's anus and rectum were clinically 
evaluated as normal on his July 1975 quadrennial examination.

At a November 1997 VA examination, the veteran stated that he 
had not had any rectal bleeding for 15 years.  Rectal 
examination revealed no hemorrhoids.  The diagnosis was 
history of rectal bleeding in 1978; no bleeding for the past 
fifteen years.

In an October 1998 statement, the veteran noted that he had 
suffered from flare-ups of hemorrhoids, the last episode 
being ten years previous.  

There is no competent medical evidence demonstrating that the 
veteran currently suffers from hemorrhoids.  By the veteran's 
own admission, he had not had rectal bleeding for years.  The 
Board finds that the hemorrhoid problem experienced during 
service did not result in chronic disability.  In any event, 
as the veteran has not presented any competent medical 
evidence that he currently suffers from hemorrhoids, his 
claim is not well-grounded and must be denied on that basis.

C.  Liver condition

The veteran has contended that he has liver disease as a 
result of exposure to the herbicide Agent Orange in Vietnam.  
Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The listed diseases 

are: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; and 
soft-tissue sarcoma. 38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6) (iii) provides that a veteran who served in the 
Republic of Vietnam from January 1962 to May 1975 and who has 
a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.

The veteran's service medical records are negative for any 
treatment or diagnosis of a liver disability.

A December 1997 private medical record reveals an impression 
of the liver enhancing poorly and heterogeneously.  A private 
medical record dated later in December 1997 revealed an 
impression of a benign liver tissue.

Even assuming the impression from the December 1997 medical 
record indicates that the veteran suffers from a current 
liver disability, a review of the record shows that there is 
no medical evidence linking the veteran's current liver 
disability to his active military service, including as a 
result of exposure to Agent Orange.  The Board further notes 
that liver disease is not one of the presumptive diseases 
recognized by VA as associated with herbicide exposure.  See 
38 C.F.R. § 3.309(e).  As such, his claim for service 
connection for a liver condition is not well grounded and 
must be denied on that basis.  38 U.S.C.A. § 5107(a).  See 
Savage, supra.

D.  Low back disability

The veteran contends that he suffers from a disability of the 
lower back as a result of a 1956 parachute landing fall 
during service.

Service medical records indicate that the veteran hurt his 
back in July 1956.  A July 1958 report of medical history 
reflects that the veteran was treated conservatively 

and that no residuals were noted.  An October 1971 service 
medical record indicates that the veteran was diagnosed with 
lumbosacral strain.  The veteran denied recurrent back pain 
on the medical history portion of his December 1975 
quadrennial physical examination and on a July 1981 annual 
physical examination.  The veteran's spine was clinically 
evaluated as normal on January 1957, July 1969, June 1971, 
and December 1975 service physical examinations.

The medical evidence reflects that the veteran does currently 
suffer from a low back disability.  For example, medical 
records indicate that the veteran underwent a hemilaminectomy 
and diskectomy, L2-3, left laminectomy, in November 1996, 
with a final diagnosis of a herniated nucleus pulpous, L2-3.  
Degenerative changes of the lumbar spine have also been 
noted.

However, a review of the record shows that there is no 
medical evidence linking the veteran's current low back 
disability to his military service or any incident during 
such service.  The Board finds that the low back problem 
experienced during service did not result in chronic 
disability.  As the veteran has not presented any competent 
medical evidence that he currently suffers from a low back 
disability related to service, and as there is no medical 
evidence linking the continuity of symptomatology which the 
veteran claims to his current low back disability, his claim 
for service connection for a low back disability is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  See Savage, supra.

E.  Thoracic and cervical spine

The record includes medical diagnoses of current thoracic and 
cervical spine disabilities, thus satisfying the requirement 
that there be competent evidence of current disability.  
Epps.  The veteran's assertions regarding inservice thoracic 
and cervical spine problems are accepted as credible for the 
purpose of the well-grounded claim analysis.  Epps.

However, in the instant case, there is no medical evidence 
linking any of the veteran's current thoracic and cervical 
spine disabilities to service.  The Board finds 

that the thoracic and cervical spine problems that the 
veteran experienced during service did not result in chronic 
disability.  Additionally, there is no medical evidence 
linking the continuity of symptomatology which the veteran 
claims to his current thoracic and cervical spine 
disabilities.  See Savage, supra.  Because the veteran was 
not diagnosed with arthritis of the cervical and thoracic 
spines until years following service, a claim of entitlement 
to service connection under the presumptive provisions of 
38 U.S.C.A. § § 1101, 1112 and 1137 (West 1991) would not be 
well grounded.  Accordingly, the veteran's claim for service 
connection for a thoracic and cervical spine disability is 
not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).

F.  Right knee

As a preliminary matter, the Board notes that the veteran's 
claim of entitlement to service connection for a right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).

The veteran's service medical records reflect complaints of 
right knee pain.  The veteran's personnel records indicate 
that he served as a parachutist.

VA and private medical records indicate that the veteran 
currently suffers from progressive osteoarthritis and Grade 
IV chondromalacia of the right knee.

A March 1993 VA medical record appeared to diagnose 
degenerative joint disease of the knees secondary to the 
veteran's active duty.

In a letter dated in May 1998, the veteran's private 
physician, James R. Dinn, M.D., stated as that the veteran's 
right knee condition "was related to the trauma that he had 
sustained while in the service and certainly fit with the 
pattern of his injuries."  Dr. Dinn noted that the veteran 
had served as an airborne infantryman for several years.  He 
ended his letter by stating that it was his "very strong 
opinion" that the veteran's right knee condition was related 
to his military service.


After a careful review of the evidence, the Board finds that 
a grant of service connection for a right knee disorder is 
warranted by a preponderance of the evidence.  The veteran 
has indicated that he has experienced right knee problems 
ever since service, and the Board finds his testimony in this 
regard to be credible.  The veteran's treating physician 
linked his current right knee disability to his active 
service, and stated that the veteran's injuries were 
consistent with those of one who would have participated in 
years of parachute landings.  It appears that a VA physician 
has also linked the veteran's right knee problems to his 
active duty service.  The Board notes that Dr. Dinn's opinion 
is uncontroverted, and the Board further notes that Dr. Dinn 
has treated the veteran for more than 5 years and was very 
familiar with the veteran's medical history.  Accordingly, 
service connection for a right knee disability is 
established.  38 U.S.C.A. §§ 1110, 1131. 

H.  Sinusitis

In an October 1998 statement, the veteran indicated that he 
had received treatment for sinusitis from January 1955 to the 
present.  Service medical records reflect that the veteran 
was treated for sinus problems in September 1969 during 
service.  A June 1971 physical examination noted a history of 
sinusitis.  However, there is no competent medical evidence 
demonstrating that the veteran currently suffers from 
sinusitis, and so his claim is not well-grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a).

I.  Quiescent foot injuries

At a November 1997 podiatry examination, the examiner 
indicated that the veteran had a history of several 
"nonspecific" foot injuries occurring in association with 
is airborne training.  Physical examination revealed that the 
veteran's feet were nontender with normal longitudinal arch 
architecture.  The diagnosis was quiescent foot injuries, 
resolved.  None of the other private or VA records indicate a 
that the veteran suffers from a current foot disability, and 
so his claim is not well-grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).

Conclusion to service connection claims

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection (other than the claim for service 
connection for a right knee disability) "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
remaining service connection claims require medical evidence 
of a current disability and a nexus to service to meet the 
requirements of a well-grounded claim.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Increased Rating Claims

The veteran is appealing the original assignments of a 
disability evaluation following an award of service 
connection, and, as such, his claims for assignment of higher 
evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
this issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria 

required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A.  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
(DC) 6100-6110.  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The veteran was granted service connection for bilateral 
hearing loss in a March 1998 rating decision, and was 
assigned a noncompensable evaluation.

A VA audiological examination in November 1997 showed an 
average pure tone threshold of 41 in the right ear with 96 
percent speech discrimination with an average pure tone 
threshold of 39 in the left era with 96 percent speech 
discrimination.  The examiner noted that the veteran suffered 
from mild to moderately severe sensorineural hearing loss in 
the right ear and a mild to moderate sensorineural hearing 
loss in the left ear.

As the VA audiological testing reveals an average 41 decibel 
loss, coupled with a speech recognition score of 96 percent 
in the right ear, a numeric designation of I is warranted 
under 38 C.F.R. § 4.85, Table VI.  The average 39 decibel 
loss, coupled with a speech recognition score of 96 percent 
in the left ear, results in a numeric designation of I.  When 
these results are coupled using Table VII, the appropriate 

percentage evaluation is 0 percent, designated as Diagnostic 
Code 6100.  38 C.F.R. §§ 4.85, 4.87.  The United States Court 
of Appeals for Veterans Claims (Court) has held that  
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Thus, the presently 
assigned 0 percent rating is compatible with the veteran's 
level of bilateral hearing loss, and a preponderance of the 
evidence is against a higher evaluation for that disability.

B.  Tinnitus

The veteran was granted service connection for tinnitus in a 
March 1998 rating decision, and was assigned a 10 percent 
disability evaluation.  The RO has assigned the 10 percent 
evaluation for tinnitus under 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1999), which pertains to tinnitus which is 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  Diagnostic Code 6260 does not provide for 
an evaluation higher than the currently assigned 10 percent, 
and there are no other applicable Diagnostic Codes that would 
warrant such an increase.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for evaluations for 
bilateral hearing loss and tinnitus in excess of those 
currently assigned.  Accordingly, the benefit-of-the-doubt 
doctrine does not apply, and a rating in excess of those 
currently assigned for bilateral hearing loss and tinnitus 
must be denied for the entire period of the veteran's appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990); Fenderson.


ORDER

Well grounded claims not having been submitted, service 
connection for residuals of malaria, hemorrhoids, a liver 
condition, a low back disability, a thoracic and cervical 
spine disability, sinusitis, and quiescent foot injuries are 
denied.

Service connection for a right knee disability is granted.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.



		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals


 


- 13 -


